 

Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is entered into by and
between ProPetro Holding Corp., a Delaware corporation (the “Company”), and Dale
Redman (“Redman”). Redman and the Company are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Redman resigned his employment without Good Reason (as defined under
that certain Employment Agreement between the Parties dated March 4, 2013, i.e.
the “Employment Agreement”) with the Company effective as of March 13, 2020 (the
“Separation Date”);

 

WHEREAS, the Parties wish for Redman to receive certain benefits in connection
with his separation as set forth in this Agreement, which benefits are
conditioned upon Redman's timely execution of and compliance with the terms of
this Agreement;

 

WHEREAS, Redman acknowledges and agrees that he has valid, binding, and
enforceable continuing obligations to the Company and each of its Affiliates,
including obligations with respect to non-competition and non-solicitation, and
the Parties desire to extend the duration of certain obligations for the
consideration set forth herein;

 

WHEREAS, Redman recognized that there is a significant issue as to whether he is
entitled to retain the Vested Options (as defined below); and

 

WHEREAS, the Parties wish to resolve any and all claims or causes of action that
Redman may have against the Company, including any claims or causes of action
that Redman may have arising out of Redman's employment or end of such
employment.

 

NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by Redman and the Company, the Parties agree as
follows:

 

1.            Separation from Employment; Deemed Resignations. The Parties
acknowledge and agree that as of the Separation Date, Redman was no longer
employed by the Company or any other Company Party. The Parties further
acknowledge and agree that, as of the Separation Date, Redman was automatically
deemed to have resigned, to the extent applicable, (i) as an officer of the
Company and each of its Affiliates (as defined below) for which Redman served as
an officer, (ii) from the board of directors or board of managers (or similar
governing body) of the Company and each of its Affiliates for which Redman
served as a director or manager, and (iii) from the board of directors or board
of managers (or similar governing body) of any corporation, limited liability
entity, unlimited liability entity, or other entity in which the Company or any
of its Affiliates holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Redman served as the
Company's or such other subsidiary's member's designee or other representative.

 



 

 

 

2.            Separation Benefit. Within seven (7) days following the Separation
Date, the Company or one of its Affiliates will pay Redman (i) all base salary
earned through the Separation Date but unpaid as of such date and (ii) the value
of all paid time off accrued but unused as of the Separation Date (the “Accrued
Obligations”). In addition, provided that Redman (a) executes this Agreement and
returns a signed copy of it to the Company, care of Newton W. Wilson III,
ProPetro Holding Corp., 1706 S. Midkiff, Bldg. B, Midland, Texas 79701 (e-mail:
trey.wilson@propetroservices.com), by March 13, 2020 and (b) satisfies the other
terms and conditions set forth in this Agreement, Redman shall receive the
following consideration:

 

(a)            Prior to the Separation Date, the exercise period applicable to
Redman's stock options granted under the Stock Option Plan of ProPetro Holding
Corp. and the ProPetro Holding Corp. 2017 Incentive Award Plan (collectively,
the “Incentive Unit Award Plans”) that have become vested and are outstanding as
of the Separation Date (the “Vested Options”) shall be extended such that the
Vested Options shall not be forfeited or cancelled upon the ninety-first (91st)
day following the Separation Date pursuant to the terms of the Equity Plans but,
instead, shall remain outstanding and exercisable until the one-year anniversary
of the Separation Date, and the Company shall permit such exercise to be
consummated as a "cashless exercise" such that Redman is not required to deliver
any cash to exercise the options but the number of shares of the Company’s
common stock, par value $0.001 (“Stock”), delivered by the Company to Redman
upon exercise shall be reduced by a number shares of Stock with a fair market
value equal to the aggregate exercise price of the Vested Options and associated
tax withholding; and

 

(b)           During the portion of the eighteen (18) months following the
Separation Date (the “COBRA Period”), if any, that Redman elects to continue
coverage for Redman and Redman's spouse and eligible dependents, if any, under
the Company's group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall promptly
reimburse Redman for the amount Redman pays to effect and continue such
coverage, less applicable taxes and withholdings (the “COBRA Benefit”). Each
payment of the COBRA Benefit shall be paid to Redman on the Company's first
regularly scheduled pay date in the calendar month immediately following the
calendar month in which Redman submits to the Company documentation of the
applicable premium payment having been paid by Redman, which documentation shall
be submitted by Redman to the Company within 30 days following the date on which
the applicable premium payment is paid. Redman shall be eligible to receive such
reimbursement payments until the earliest of: (i) the last day of the COBRA
Period; (ii) the date Redman is no longer eligible to receive COBRA continuation
coverage; or (iii) the date on which Redman becomes eligible to receive coverage
under a group health plan sponsored by another employer (and any such
eligibility shall be promptly reported to the Company by Redman); provided,
however, that the election of COBRA continuation coverage and the payment of any
premiums due with respect to such COBRA continuation coverage shall remain
Redman's sole responsibility, and the Company shall not assume any obligation
for payment of any such premiums relating to such COBRA continuation coverage.

 

Redman acknowledges and agrees that he is not otherwise entitled to the
consideration described in this Section 2, and such consideration represents the
entirety of the amounts Redman is eligible to receive as severance compensation
from the Company or any other Company Party, including under the Incentive Award
Plans and the Employment Agreement. Redman specifically acknowledges that he
will automatically forfeit any outstanding equity awards granted under the
Incentive Award Plans, including stock options, restricted stock units, and
performance stock units, that are unvested as of the Separation Date and that
such awards will terminate automatically without any further action by the
Company and at no cost to the Company immediately following his termination of
employment with the Company and its Affiliates (as defined below). For the
avoidance of doubt, no awards granted under the Incentive Award Plans will vest
as a result of, or in connection with, Redman's termination of employment.
Redman acknowledges that he is aware of the ongoing obligations he may have
under the Company's Insider Trading Policy, applicable securities laws and any
other applicable requirements related to any trading in the Company's
securities.

 



2

 

 

Notwithstanding anything in this Agreement, Redman acknowledges and agrees that
if Redman fails to comply with his ongoing obligations to the Company, including
those in Sections 5-7 of this Agreement, then (i) any unexercised Vested Options
shall immediately be forfeited and cancelled upon notice from the Company and
may not be exercised at any point and (ii) Redman shall pay to the Company the
fair market value of any Stock acquired through the exercise of the Vested
Options.

 

3.            Complete Release of Claims.

 

(a)            In exchange for the consideration received by Redman herein,
which consideration Redman was not entitled to but for Redman's entry into this
Agreement, Redman hereby releases, discharges and forever acquits the Company
and its Affiliates (as defined below) and subsidiaries, and each of the
foregoing entities' respective past, present and future members, partners
(including general partners and limited partners), directors, trustees,
officers, managers, employees, agents, attorneys, heirs, legal representatives,
insurers, benefit plans (and their fiduciaries, administrators and trustees),
and the successors and assigns of the foregoing, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind related to Redman's ownership of any interest in any Company Party,
Redman's employment with any Company Party, the termination of such employment,
and any other acts or omissions related to any matter occurring on or prior to
the date that Redman executes this Agreement, including (i) any alleged
violation through such date of: (A) any federal, state or local
anti-discrimination law or anti-retaliation law, regulation or ordinance
including Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United States
Code, as amended and the Americans with Disabilities Act of 1990, as amended;
(B) the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
(C) the Immigration Reform Control Act, as amended; (D) the National Labor
Relations Act, as amended; (E) the Occupational Safety and Health Act, as
amended; (F) the Family and Medical Leave Act of 1993; (G) the Texas Labor Code
(specifically including the Texas Payday Law, the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code, and the Texas Whistleblower Act); (H) any
federal, state or local wage and hour law; (I) any other local, state or federal
law, regulation or ordinance; or (J) any public policy, contract, tort, or
common law claim; (ii) any allegation for costs, fees, or other expenses
including attorneys' fees incurred in or with respect to a Released Claim;
(iii) any and all rights, benefits or claims Redman may have under any
employment contract, incentive compensation plan, or equity-based plan with any
Company Party (including any award agreement) or to any ownership interest in
any Company Party; and (iv) any claim for compensation or benefits of any kind
not expressly set forth in this Agreement (collectively, the "Released Claims");
provided, however, that the Released Claims do not include any of Redman's
rights to indemnity and/or insurance coverages as described in Section 8 below.
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Redman is simply agreeing that,
in exchange for any consideration received by him pursuant to Section 2, any and
all potential claims of this nature that Redman may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. Notwithstanding the foregoing, the Released Claims do
not include any existing rights to indemnification and advancement of expenses
incurred in connection with the same that Redman has under Delaware law or any
agreement with the Company. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE
SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING
STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 



3

 

 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person (as defined below), any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where "control" shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended from time to time. For purposes of this Agreement, “Person” shall
mean any individual, natural person, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any company
limited by shares, limited liability company, or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization, or other entity of any nature.

 

(b)           Notwithstanding this release of liability, nothing in this
Agreement prevents Redman from filing any non-legally waivable claim (including
a challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in (or cooperating with) any investigation or proceeding conducted
by the EEOC or comparable state or local agency or cooperating in any such
investigation or proceeding; however, Redman understands and agrees that Redman
is waiving any and all rights to recover any monetary or personal relief or
recovery from a Company Party as a result of such EEOC or comparable state or
local agency or proceeding or subsequent legal actions. Further, nothing in this
Agreement prohibits or restricts Redman from filing a charge or complaint with,
or cooperating in any investigation with, the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other securities
regulatory agency or authority (each, a “Government Agency”). This Agreement
does not limit Redman's right to receive an award for information provided to a
Government Agency. Further, in no event shall the Released Claims include
(i) any claim which arises after the date that this Agreement is executed by
Redman or (ii) any claim to vested benefits under an employee benefit plan.
Finally, the Released Claims shall not include the Company's obligations or
Redman's rights under the Indemnification Agreement dated February 26, 2019
between the Company and Redman, which shall continue in full force and effect
notwithstanding the execution of this Agreement.

 

(c)            Redman hereby represents and warrants that, as of the time Redman
executes this Agreement, Redman has not brought or joined any lawsuit or filed
any charge or claim against any of the Company Parties in any court or before
any Government Agency or arbitrator for or with respect to a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the time at which Redman signs this Agreement. Redman warrants
and represents that (i) he is the sole owner of each and every claim, cause of
action, and right compromised, settled, released or assigned pursuant to
Section 3 of this Agreement and has not previously assigned, sold, transferred,
conveyed, or encumbered same; (ii) he has the full right, power, capacity, and
authority to enter into and execute this Agreement; and (iii) he fully
understands this Agreement releases any and all past claims regardless of
whether he is now aware of such claims.

 



4

 

 

4.            Redman's Representations.

 

(a)          Redman represents that Redman has no disagreements with the Company
on any matter relating to the Company's operations, policies or practices.

 

(b)          Other than the Accrued Obligations, which shall be paid within
seven (7) days following the Separation Date, Redman represents that Redman has
received all leaves (paid and unpaid) that Redman was owed or could be owed by
the Company and each of the other Company Parties and Redman has received all
salary, bonuses and other compensation that Redman has been owed by the Company
Parties as of the date that Redman executes this Agreement.

 

(c)          By executing and delivering this Agreement, Redman expressly
acknowledges that:

 

(i)               Redman has carefully read this Agreement;

 

(ii)              Redman has had sufficient time to consider this Agreement
before the execution and delivery hereof to the Company;

 

(iii)             Redman has been advised, and hereby is advised in writing, to
discuss this Agreement with an attorney of Redman's choice and that Redman has
had adequate opportunity to do so prior to executing this Agreement;

 

(iv)             Redman is receiving, pursuant to this Agreement, consideration
in addition to anything of value to which he is already entitled, and Redman is
not otherwise entitled to the consideration set forth in this Agreement, but for
his entry into this Agreement;

 

(v)              Redman is not aware of any material act or omission on the part
of any Company employee (including Redman), director or agent that may have
violated any applicable law or regulation or otherwise exposed the Company or
any other Company Party to any liability, whether criminal or civil, whether to
any government, individual, shareholder or other entity that Redman has not
previously communicated to the Company.

 

(vi)             Redman fully understands the final and binding effect of this
Agreement; the only promises made to Redman to sign this Agreement are those
stated herein; and Redman is signing this Agreement knowingly, voluntarily and
of Redman's own free will, and that Redman understands and agrees to each of the
terms of this Agreement;

 

(vii)            The only matters relied upon by Redman and causing Redman to
sign this Agreement are the provisions set forth in writing within the four
corners of this Agreement; and

 



5

 

 

(viii)           No Company Party has provided any tax or legal advice regarding
this Agreement and Redman has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Redman's own choosing such that Redman
enters into this Agreement with full understanding of the tax and legal
implications thereof.

 

5.            Affirmation of Restrictive Covenants. Redman acknowledges and
agrees that he has continuing obligations to the Company and each of its
Affiliates, including obligations with respect to confidentiality,
non-competition, non-solicitation, and non-disparagement, pursuant to the
Employment Agreement, stock option agreement, the restricted stock unit
agreements, and the performance restricted stock unit agreements under the
ProPetro Holding Corp. 2017 Incentive Award Plan, which Redman acknowledges are
valid, binding, and enforceable.

 

6.            Additional Restrictive Covenants.

 

(a)            In addition to the existing restrictive covenants described in
Section 5, Redman hereby agrees that Redman shall not at any time during the
Additional Noncompetition Restricted Period (as defined below), directly or
indirectly engage in, have any interest in (including without limitation,
through the investment of capital or lending of money or property), or manage,
operate or otherwise render any services to, any Person (whether on his own or
in association with others, as a principal, director, officer, employee, agent,
representative, partner, member, security holder, consultant, advisor,
independent contractor, owner, investor, participant, or in any other capacity)
that engages in (either directly or through any subsidiary or Affiliate thereof)
any business or activity, within any of the states or territories within the
United States or any other country, territory or state in which the Company or
any of its subsidiaries operate, (i) that creates, designs, invents, engineers,
develops, sources, markets, manufactures, distributes or sells any product or
provides any service that may be used as a substitute for or otherwise competes
with any product or service of the Company or any entity owned by the Company,
or (ii) which the Company of any of its Affiliates has taken active steps to
engage in or acquire, but only if Redman directly or indirectly engages in, has
any interest in (including, without limitation, through the investment of
capital or lending of money or property), or manages, operates or otherwise
renders any services in connection with, such business or activity (whether on
his own or in association with others, as a principal, director, officer,
employee, agent, representative, partner, member, security holder, consultant,
advisor, independent contractor, owner, investor, participant or in any other
capacity). Notwithstanding the foregoing, Redman shall be permitted to acquire a
passive stock or equity interest in such business; provided that such stock or
other equity interest acquired is not more than five percent (5%) of the
outstanding interest in such business. The Additional Noncompetition Restricted
Period shall mean the period from the first (1st) anniversary of the Separation
Date through the fifth (5th) anniversary of the Separation Date.

 

(b)            In addition to the existing restrictive covenants described in
Section 5, Redman hereby agrees that Redman shall not at any time during the
Additional Nonsolicitation Restricted Period (as defined below), directly or
indirectly, either for himself or on behalf of any other Person, (i) recruit or
otherwise solicit or induce any employee, customer or supplier of the Company to
terminate its employment or arrangement with the Company, or otherwise change
its relationship with the Company, or (ii) hire, or cause to be hired, any
person who was employed by the Company at any time during the twelve (12)-month
period immediately prior to the Separation date or who thereafter becomes
employed by the Company. The “Additional Nonsolicitation Restricted Period”
shall mean the period from the third (3rd) anniversary of the Separation Date
through the fifth (5th) anniversary of the Separation Date.

 



6

 

 

7.            Non-Disparagement. Redman shall refrain from publishing any oral
or written statements about the Company, any Company Party or any of their
respective directors, officers, employees, consultants, agents, or
representatives that (a) are slanderous, libelous, or defamatory, (b) disclose
confidential information of or regarding the Company's or any Company Party's
business affairs, directors, officers, managers, members, employees,
consultants, agents, or representatives, or (c) place the Company, any Company
Party, or any of their respective directors, officers, managers, members,
employees, consultants, agents, or representatives in a false light before the
public. Nothing herein limits Redman from cooperating with any investigation by
any Government Agency. Conversely, the Company will instruct its officers and
directors to refrain from making any oral or written statements about Redman
that are not privileged internal company discussions and are (a) slanderous,
libelous or defamatory, (b) are otherwise likely to damage the personal or
professional reputation of Redman or (c) place him in a false light before the
public. Nothing herein limits the Company, its officers, directors or employees
from cooperating with any investigation by any Government Agency; from making
any disclosure necessary or appropriate under applicable securities laws; or
from making any truthful statement required by law or legal process or advocacy.

 

8.            Indemnification and Insurance. To the fullest extent permitted by
applicable law, Redman's (i) rights to indemnification under the Company's
organizational documents and the Indemnification Agreement dated February 26,
2019 between the Company and Redman and (ii) rights to coverage under the
Company's directors and officers insurance policy shall continue in accordance
with their terms and not be impacted by the execution of this Agreement.

 

9.            No Waiver. No failure by any Party hereto at any time to give
notice of any breach by any other Party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

 

10.          Applicable Law. This Agreement and is entered into under, and shall
be governed for all purposes by, the laws of the State of Texas without
reference to the principles of conflicts of law thereof.

 

11.          Severability. To the extent permitted by applicable law, the
Parties agree that any term or provision (or part thereof) of this Agreement
that renders such term or provision (or part thereof) or any other term or
provision of this Agreement (or part thereof) invalid or unenforceable in any
respect shall be modified to the extent necessary to avoid rendering such term
or provision (or part thereof) invalid or unenforceable, and such modification
shall be accomplished in the manner that most nearly preserves the benefit of
the Parties' bargain hereunder.

 



7

 

 

12.          Arbitration. Any dispute or controversy based on, arising under or
relating to this Agreement shall be settled exclusively by final and binding
arbitration, conducted before a single neutral arbitrator in Houston, Texas in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of (a) the
restrictive covenants described in Sections 5 and 6 of this Agreement, or
(b) Section 7 of this Agreement, and Redman hereby consents that such
restraining order or injunction may be granted without requiring the Company to
post a bond. Only individuals who are (i) lawyers engaged full-time in the
practice of law and (ii) on the AAA roster of arbitrators shall be selected as
an arbitrator. Within 20 days of the conclusion of the arbitration hearing, the
arbitrator shall prepare written findings of fact and conclusions of law. Each
party shall bear its own costs and attorneys' fees in connection with an
arbitration; provided that the Company shall bear the cost of the arbitrator and
the AAA's administrative fees.

 

13.          Continued Cooperation. Following the Separation Date, Redman will
provide the Company and, as applicable, the other Company Parties, with
assistance, when reasonably requested by the Company, with respect to any
matters related to Redman's job responsibilities and otherwise providing
information Redman obtained during the provision of the duties Redman performed
for the Company and the other Company Parties, subject to reimbursement of
Redman's reasonable expenses incurred in complying with such requests for
assistance.

 

14.          Reasonable Assistance with Claims. Redman shall provide reasonable
assistance to the Company and any other Company Party and its counsel in any
litigation or human resources matters in which Redman may be a witness or
potential witness or with respect to which Redman may have knowledge of relevant
facts or evidence, subject to reimbursement of Redman's reasonable expenses
incurred in complying with such requests for assistance.

 

15.          Replacement of Pledged Shares. Redman agrees that, within thirty
(30) days of the Separation Date, he will either (i) pledge shares of the
Company’s stock to Vista Bank as collateral for the Promissory Note between
Redman and Vista Bank dated January 18, 2017 (the “Promissory Note”), as further
amended to date, as replacement for any shares that were previously pledged as
collateral for the Promissory Note and subsequently sold, or (ii) obtain a
release of from Vista Bank of any lien or security interest with respect to the
shares previously pledged as collateral for the Promissory Note. Redman further
agrees to provide evidence to the Company of either the replacement pledge or
the release from Vista Bank within thirty (30) days of the Separation Date.

 

16.          Counterparts. This Agreement may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.

 

17.          Third-Party Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of the Company and each other Company Party that is not a
signatory hereto, as each other Company Party that is not a signatory hereto
shall be a third-party beneficiary of Redman's release of claims,
representations and covenants set forth in this Agreement.

 



8

 

 

18.          Section 409A. Notwithstanding anything herein to the contrary:
(i) Redman's termination of employment on the Separation Date is intended to
constitute a "separation from service" within the meaning of Section 1.409A-1(h)
of the Department of Treasury Regulations and (ii) it is the intent of the
Parties that none of the amounts payable under this Agreement constitute
"nonqualified deferred compensation" within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”). Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A, and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest, or other
expenses that may be incurred by Redman on account of non-compliance with
Section 409A.

 

19.          Amendment; Entire Agreement. This Agreement may not be changed
orally but only by an agreement in writing agreed to and signed by Redman and
the Company. This Agreement, the Employment Agreement, and Incentive Award Plans
and constitute the entire agreement of the Parties with regard to the subject
matters hereof. Notwithstanding the foregoing, this Agreement complement and are
in addition to (and do not supersede or replace) any other agreements between
the Company or any of its Affiliates and Redman that impose restrictions on
Redman with regard to confidentiality, non-competition, non-solicitation, or
non-disparagement (including the agreements referenced in Section 5 above).

 

There are no oral agreements between Redman and the Company. No promises or
inducements have been offered except as set forth in this Agreement. Redman and
the Company acknowledge that, in executing this Agreement, neither Party has
relied upon any representations or warranties of any other Party. No promise or
agreement which is not expressed in this Agreement and has been made by the
Company to Redman or by Redman to the Company in executing this Agreement. Each
Party agrees that any omissions of fact concerning the matters covered by this
Agreement are of no consequence in the decision to execute this Agreement.

 

20.          Interpretation. The Section headings in this Agreement have been
inserted for purposes of convenience and shall not be used for interpretive
purposes. The words "herein", "hereof", "hereunder," and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The use herein of the word
"including" following any general statement, term, or matter shall not be
construed to limit such statement, term, or matter to the specific items or
matters set forth immediately following such word or to similar items, or
matters, whether or not non-limiting language (such as "without limitation",
"but not limited to", or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. The word "or" as used herein is not exclusive and is
deemed to have the meaning "and/or." References herein to any agreement,
instrument, or other document mean such agreement, instrument, or other document
as amended, supplemented, and modified from time to time to the extent permitted
by the provisions thereof and not prohibited by this Agreement. No provision,
uncertainty or ambiguity in or with respect to this Agreement shall be construed
or resolved against any Party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
Parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the Parties.

 



9

 

 

21.          Return of Property. Redman acknowledges and agrees that he will
return to the Company all documents, files (including electronically stored
information), and other materials constituting or reflecting confidential or
proprietary information of the Company or any other Company Party, and any other
property belonging to the Company or any other Company Party, including all
computer files, electronically stored information, and other materials, and
Redman shall not maintain a copy of any such materials in any form. Redman
further acknowledges and agrees that he will continue to maintain and preserve
all documents, computer files, electronically stored information, mobile data,
or other materials as described in the legal preservation notices issued by the
Company as of the date of this Agreement; provided, however, that Redman's
counsel shall be entitled to retain such documents, files (including
electronically stored information), or other materials containing proprietary,
confidential or other information about the Company to the extent reasonably
required for Redman's defense in any civil litigation, administrative,
regulatory or other governmental proceeding involving Redman, subject to the
obligations of any confidentiality agreement or order covering such materials.
To the extent Redman has had or continues to have any personal expenses
reimbursed by the Company, Redman will compensate the Company for those amounts.

 

22.          Assignment. This Agreement is personal to Redman and may not be
assigned by Redman. The Company may assign its rights and obligations under this
Agreement without Redman's consent, including to any other Company Party and to
any successor (whether by merger, purchase, or otherwise) to all or
substantially all of the equity, assets, or businesses of the Company.

 

[Signatures begin on the following page]

 



10

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date(s)
set forth beneath their signatures below.

 

  PROPETRO HOLDING CORP.       By: /s/ Phillip A. Gobe   Name: Phillip A. Gobe  
Title: Chief Executive Officer and Chairman of the Board       Date: March 13,
2020       DALE REDMAN       By: /s/ Dale Redman   Name: Dale Redman       Date:
March 12, 2020

 

Signature Page to Separation Agreement and Release

 



 

 